HEALY, Circuit Judge
(dissenting).
I think we may, without doing violence to the statute, treat the decree of October 14, 1946 as a “final decision.” Clearly, the trial court understood it to be such, and the parties on both sides have so treated it for the purposes of the appeal.
*506Generally speaking, where an order or judgment has been entered effecting the final disposition of a cause, the federal appellate courts have applied the principle that the subsequent entry of a second judgment, making an identical disposition, cannot be permitted to operate as an extension of the statutory period for appeal. Accordingly, appeals from such later judgments are commonly dismissed where taken after expiration of the statutory time for appeal from the first judgment.1 2The rule is a salutary one, serving, as it does, to vindicate a substantial requirement of law. Such was the situation obtaining in the only authority cited in the majority opinion, namely, Liberty Mutual Ins. Co. v. Pillsbury, 9 Cir., 154 F.2d 559. There the order held to be a final decision was entered December 26, 1944, whereas the appeal from the later decree was not taken until April 24, 1945, that is, more than three months after the entry of the order of December 26.2 The dismissal was therefore in harmony with the current of authority.
Here, however, the principle animating this line of cases is inapplicable. The appeal taken October 18, 1946 was timely whether taken from the order of August 5 or from the formal decree of October 14. Accordingly, instead of seizing upon some purely formal ground on which we may dismiss the appeal, we ought, I think, inquire whether, under the circumstances shown by the record, we can and should entertain it. I am satisfied that we can and should.
In the first place, we can hardly quarrel with the form of the judgment appealed from. Considered by itself, it is in the usual form of a final decree. In the second place, the trial court plainly intended it to operate as such, that is to say, the order of August 5th was not intended to function as the ultimate judgment. Something remained to be done. The order, as appears from the quotation of it in the majority opinion, directed counsel to “submit findings of fact and conclusions of law in accordance with the rules of the court and the opinion filed herewith.” One cannot doubt that the experienced judge, who had tried the cause on its facts, labored under the belief that findings and conclusions were requisite. He was probably justified in so believing. The pertinent admiralty rule, Rule 46% 28 U.S. C.A. following section 723, requires that “in deciding cases of admiralty and maritime jurisdiction the court of first instance shall find the facts specially and state separately its conclusions of law thereon; and its findings and conclusions shall be entered of record and, if an appeal is taken from the decree, shall be included by the clerk in the record which is certified to the appellate court under rule 49.” It is not accurate to say that no question of fact was considered or decided in the course of the findings. Finding VI states that “no evidence was offered in respect to any ultimate fact essential to a showing of jurisdiction.” I think the intention of the trial judge should be given effect and the decree of October 14 accepted as the final decision, Rubber Co. v. Goodyear, 73 U.S. 153, 18 L.Ed. 762; Monarch Brewing Co. v. George J. Meyer Mfg. Co., 9 Cir., 130 F.2d 582, 583.3
I may add that, in light of the direction for the submission of findings and conclusions, counsel for appellant could not fairly be expected to proceed on the assumption that the order of August 5th was a final judgment, and on such assumption have ap*507pealed from it. Under the circumstances, since the appeal was timely whether taken from the order or from the judgment of October 14, 1 see no good reason why, if such course be thought necessary, it can not be considered and entertained as though it were an appeal from the order. Compare Prescott R. Co. v. Atchison R. Co., 2 Cir., 84 F. 213.

 Cf., for example, Sosa v. Royal Bank of Canada, 1 Cir., 134 F.2d 955.


 Consult 28 TJ.S.C.A. § 230.


 Rubber Co. v. Goodyear seems squarely in point. The question there was whether an order of November 28, 1866, or a formal decree entered December 5, 1866, was to be accepted as the final judgment. The acceptance of the first order as final would necessitate a dismissal of the appeal as untimely. The court said “that the entry made on the 5th of December was regarded both by the court and the counsel as the final decree in the cause. We do not question that the first entry had all the essential elements of a final decree, and if it had been followed by no other action of the court, might very properly have been treated as such. But we must be governed by the obvious intent of the Circuit Court, apparent on the face of the proceedings.” And in the Monarch Brewing Co. case, supra, this court, in denying a motion to dismiss an appeal from a subsequent judgment, expressed itself as satisfied that an earlier order “was not intended as the rendition of a judgment in favor of the defendant.”